DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed May 1, 2020 is acknowledged.  Action on the merits of claims 1-20 follows.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed May 1, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received May 1, 2020 are acceptable for examination purposes.
Specification
The specification received May 1, 2020 has been reviewed for examination purposes. The substitute specification filed May 1, 2020 has been entered.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Battery Housing Part.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "several" in claims 1, 12 and 16 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The plain meaning of the term “several” according to Several | Definition of Several by Merriam-Webster is to an indefinite number more than two and fewer than many.  The use of such a term, which itself is not defined, thus renders the number of webs of claims 1, 12 and 16 to be unclear and indefinite.  In addition, the specification appears to teach of many webs in the cavity structure which would disagree with the term “several”.  Applicant is advised to remove the term “several” from the claims in favor of an alternative term, such as “plurality”.  The dependent claims do not remedy this issue in claims 1, 12 and 16. Therefore the dependent claims are rejected for the same reasons.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “cicumferentially”, “circumferential” in the claims are used by the claim to mean “perimeter,” while the accepted meaning is “a perimeter of a circle.” The terms are indefinite because the specification does not clearly redefine the terms.  The perimeter disclosed in the instant invention is not drawn to a circle but rather to non-circular shapes (rectangular, square).  Terms circumference, circumferential, circumferentially, etc. would be a term associated with a circular shape.  Since the shapes of the housing part of the instant invention are not circular, the use of the term “circumferential” (or other forms of the same root wood) is not appropriate.  Applicant is advised to delete any reference to circumference, circumferential, etc. in the claims to an alternative term such as to the perimeter.
Regarding claims 1-20, the phrase "framework-like" (claims 1, 12 and 16) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Similarly, regarding claims 11, the phrase "foam-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Applicant is advised to remove the term “like” from these limitations to overcome the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al. (U.S. Patent Application No. 2018/0337377).
As to claim 1, Stephens discloses in Fig. 13 a housing part for a multi-part housing 210 of a battery unit, comprising:  a bottom portion and a side wall structure 230;
wherein the side wall structure 230 is arranged circumferentially on the outside along the bottom portion in a “circumferential” direction;
wherein the side wall structure 230 forms at least one side wall portion 230 along the “circumferential direction”; 
wherein the side wall portion 230 has an inner wall facing the bottom portion and an outer wall, which is spaced apart from the inner wall and faces away from the bottom portion;
wherein the inner wall is directly connected to the bottom portion;
wherein the inner wall and the outer wall are connected to one another via a framework-like cavity structure 236; 
and wherein the cavity structure 236 has several webs, which are adjacent to one another in the circumferential direction and which, in the cavity structure, form several cavities, which are adjacent in the circumferential direction and which connect the inner wall to the outer wall (Fig. 13 as applied to claim 1).

    PNG
    media_image1.png
    915
    863
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    465
    808
    media_image2.png
    Greyscale

As to claim 3, each of the cavities formed between the inner and outer wall each end in a front opening of a front of the side wall portion.  According to the disclosure this configuration relates to element 15 (such as in Fig. 10), which appears to be an upper and lower openings between the inner and outer walls.  Such a configuration being present in the structure of Stephens as the top (end) of the configuration about is not covered and thus the cavity structure is open to the top (end, Fig. 13 applied to claim 3).
As to claim 4, the cavities include portions which have triangular cross-sectional contour transversely to a cavity longitudinal direction (Fig.13 above, applied to claim 4).
As to claim 8, the “functional element” can be any number of elements/components/devices as the term is not specified in the claim.  In one instance, the side wall structure has an upper flat surface for mounting a corresponding lid such as lid 126 (Figs. 11-12, applied to claim 8).

    PNG
    media_image3.png
    836
    666
    media_image3.png
    Greyscale

As to claim 9, as the lid spans the side wall (inner and outer walls and cavity structure), the upper edge of the side wall array defines a comprehensive mounting portion (all sections of the cavity and inner wall) formed at least by the sections of the cavity structures in the side wall and inner wall of the side walls (Figs. 8 and 13, applied to claim 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (U.S. Patent Application No. 2018/0337377) as applied to claim 1 above, in view of Charbonneau et al. (U.S. Patent Application No. 2013/0088045).
As to claim 6, Stephens does not teach of the outer wall thickness is smaller than the inner wall thickness.
The concept of modifying wall thicknesses surrounding a battery enclosure would have been well within the skill of the ordinary worker in the art to provide sufficient impact protection and high energy density.  Charbonneau teaches of battery impact structure wherein the outer wall of the structure 1523 is thinner than an inner wall structure 1525.  The structure further was known to focus a collision impact first to the thinner portion 1523, located further away from the internal batteries (Figs. 18-21).  Lowering the thickness of the outer wall relative to the inner wall would have improved the battery safety by directing impact absorption nearer to the outer wall further from the battery cells nearer to the inner wall.  By rendering the outer wall thinner than the inner wall, the outer wall would have expectedly deformed first in the presence of an impact or collision event to the battery pack and absorbed the impact/collision nearer to the exterior of the battery housing (outer wall region).  This would have provided the art-recognized benefit of absorbing impact away from the batteries and protected the batteries from the impact/collision accordingly.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the outer wall of Stephens to be thinner than the inner wall as suggested by Charbonneau since it would have provided a two-wall structure surrounding the battery wherein the thinner outer wall would absorb impact of any collision at an area further away from the batteries within the housing.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (U.S. Patent Application No. 2018/0337377) as applied to claim 1 above, and further in view of Yi (U.S. Patent Application No. 2017/0200928) and Gaisne et al. (U.S. Patent Application No. 2012/0223113).
As to claim 10, Stephens does not teach of the inner and outer walls having different heights.
Yi teaches of a battery tray wherein the exterior of the housing embodies a double walled structure with the inner wall having a lower height relative to the outer wall (Figs. 4-6).  Providing an inner wall shorter relative to the outer wall provided for an alignment and receiving support feature.  Gaisne teaches of a battery housing outer wall structure having an outer wall which is higher than the interior side of the outer wall so as to define a structure to receive and support a corresponding lid or cover (Figs. 4 and 7).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the housing of Stephens to include a shorter inner wall as taught by Yi and Gaisne since it would have designed the two wall structure to have an alignment and receiving support feature to hold and support a corresponding structure such as a cover or lid.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (U.S. Patent Application No. 2018/0337377) as applied to claim 1 above, and further in view of Muto et al. (U.S. Patent Application No. 2016/0072105) or Nishimura (U.S. Patent Application No. 2015/0357606).
As to claim 11, Stephens teaches that the housing is constructed of material such as plastic (paras. [0054], [0075]).
Stephens does not teach of filling the cavity structures with a foam-like material.
Muto taught of providing a foam material 39 between inner and outer walls of a housing to improve the thermal management of the battery housing (para. [0131]). Nishimura taught of providing a foam material 5 between inner and outer walls of a battery case or housing to reinforce the periphery of the battery housing.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the housing of Stephens to include a foam material between the inner and outer walls and cavities therein as taught by Muto or Nishimura since it would have improved the thermal management of the battery housing.
Allowable Subject Matter
Claims 2, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
a.  With respect to claim 2, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the housing part for a multi-part housing of a battery unit further comprising the inner outer wall connected via an intermediate wall, the intermediate wall aligned essentially transversely with the inner and outer walls; the intermediate wall further aligned essentially parallel with the bottom portion of the housing part; and the intermediate wall penetrates the cavity structure and divides the cavity structure into a first cavity structure portion comprising webs and cavities and a second cavity structure portion comprising webs and cavities.  Claim 7 is dependent upon claim 2 and allowable for at least the same reasons.
The cited prior art of record which teaches of sidewalls with an inner and outer wall connected to each other does not teach or suggest the particular structure between the inner and outer wall as recited in claim 2 further including the intermediate wall aligned essentially transversely with the inner and outer wall, aligned essentially parallel with the bottom portion and penetrates the cavity structure to divide the cavity structure into a first cavity structure portion comprising webs and cavities and a second cavity structure portion comprising webs and cavities.  Furthermore, there is no teaching or motivation by the cited prior art of record to modify the walls to include the intermediate wall aligned as recited in claim 2 which penetrates the cavity structure to divide the cavity structure into a first cavity structure portion comprising webs and cavities and a second cavity structure portion comprising webs and cavities.
b.	With respect to claim 5, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the housing part for a multi-part housing of a battery unit further wherein the webs are connected to the inner wall via inner nodes and to the outer wall via outer nodes; the inner nodes have first inner nodes in which only a single web is in each case connected to the inner wall; the outer nodes have first outer nodes, in which only a single web is in each case connected to the outer wall; the inner nodes have second inner nodes in which at least two webs are in each case connected to the inner wall; and the outer nodes have second outer nodes in which at least two webs are in each case connected to the outer wall.
The cited prior art of record which teaches of sidewalls with an inner and outer wall connected to each other does not teach or suggest the particular structure between the inner and outer wall as recited in claim 5.  Furthermore, there is no teaching or motivation by the cited prior art of record to modify the walls to have webs and nodes connected in the manner recited in claim 5.
Claim 12 (and claims 13-15 and 17-20, dependent upon claim 12) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 12, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the multi-part housing of a battery unit of claim 12 comprising a first housing part and as second housing part, with each housing part including a bottom portion, side wall structure on the outside along the bottom portion, the side wall structure having inner and outer walls connected to each other via a framework cavity structure having a plurality of webs which are adjacent to one another and in the cavity structure form plural cavities which are adjacent and which connect the inner and outer walls of respective housing parts.  The first and second housing parts further aligned as recited therein wherein the bottom portions of the respective housing parts are spaced apart from each other.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 16, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the motor vehicle of claim 16 comprising a battery unit and a housing in which the battery unit is arranged, the housing includes a first housing part and as second housing part, with each housing part including a bottom portion, side wall structure on the outside along the bottom portion, the side wall structure having inner and outer walls connected to each other via a framework cavity structure having a plurality of webs which are adjacent to one another and in the cavity structure form plural cavities which are adjacent and which connect the inner and outer walls of respective housing parts.  The first and second housing parts further aligned as recited therein wherein the bottom portions of the respective housing parts are spaced apart from each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 2,273,244 discloses a battery storage cell having inner and outer walls and a corrugated structure 3 between the two. DE 3524706A1 discloses a double wall housing with an insulating material 5 provided between the walls. U.S. Patent Application No. 2007/0033899, U.S. Patent Application No. 2018/0186227 and DE 102016125693A1 each discloses a double walled panel connected by an array of ribs between the two walls.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725